Grosse, J.
¶31 (concurring) I concur in the result and agree that the evidence here is insufficient to establish the city of Seattle’s negligence. But I disagree with the majority’s analytical approach, which incorrectly imposes a notice requirement to establish a negligence claim against a government entity. As the Supreme Court has recently reiterated, “governmental entities . . . are liable for their ‘tortious conduct’ to the ‘same extent’ as ‘a private person or *174corporation.’ ”18 “Consequently, a plaintiff claiming that a municipality has acted negligently may recover after proving ‘the existence of a duty, a breach thereof, a resulting injury, and proximate causation between the breach and the resulting injury.’ ”19 Notice is not an element of such a claim.
¶32 While foreseeability is a component of the duty analysis,20 “ ‘the pertinent inquiry is not whether the actual harm was of a particular kind which was expectable. Rather, the question is whether the actual harm fell within a general field of danger which should have been anticipated.’ ”21 Simply put, the focus remains on establishing the government’s duty and a breach thereof, not on whether the governmental entity had notice of the danger. And it may well be that with modern advances and technology, municipalities may more easily anticipate such a general field of danger.

 Washburn v. City of Federal Way, 178 Wn.2d 732, 753, 310 P.3d 1275 (2013) (quoting RCW 4.92.090; ROW 4.96.010).


 Washburn, 178 Wn.2d at 753 (internal quotation marks omitted) (quoting Michaels v. CH2M Hill, Inc., 171 Wn.2d 587, 605, 257 P.3d 532 (2011)).


 “[T]he existence of a duty turns on the foreseeability of the risk created. If a risk is foreseeable, an individual generally has a duty to exercise reasonable care to prevent it. If a risk is not foreseeable, an actor generally has no duty to prevent it .’’Parrilla v. King County, 138 Wn. App. 427, 436, 157 P.3d 879 (2007) (citations omitted).


 Rikstad v. Holmberg, 76 Wn.2d 265, 269, 456 P.2d 355 (1969) (quoting McLeod v. Grant County Sch. Dist. No. 128, 42 Wn.2d 316, 321, 255 P.2d 360 (1953)).